Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 01/29/2021 is entered.
Election/Restrictions
In view of allowable subject matter, the species requirement as set forth in the Office action mailed on 05/29/2020 is hereby withdrawn and species are REJOINED and fully examined herein.
Claims 13 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
Claims 20-27 are newly added.
Claims 1-7, 10-11, 13-27 are pending and under examination.
Claims 1-7, 10-11, 13-27 are allowed.
Priority
This US16/061,945 filed on 06/13/2018 which is a 371 of PCT/US2016/066657 filed on 12/14/2016 claims priority benefit of US Provisionals 62/348,029 filed on 06/09/2016 and 62/266,969 filed on 12/14/2015.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cathy A. Kodroff on May 7, 2021 with a follow-up phone conversation on May 11, 2021.  The application has been amended as follows: 

Amend claim 1, line 12, as follows:


Amend claim 17, lines 9-10, as follows:
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the engineered UGT1A1 coding sequences which express human UGT1A1 comprising any of the instant SEQ ID Nos 1-3 and 12-14 (or 99% identical thereto).  The closest prior art is US Patent 10,471,132B2 which discloses optimized nucleic acids encoding UGT1A1 variants for treatment of hyperbilirubinemia but does not teach or suggest the instant engineered UGT1A1 coding sequences which express human UGT1A1 comprising any of the instant SEQ ID Nos 1-3 and 12-14 (or  99% identical thereto).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636